DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.

Election/Restrictions
Newly submitted claims 119-123 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 44 includes the special technical features of a plurality of opposing connection elements fastened to a first and opposing second location of said microfluidic device, said opposing connection elements physically connected to a mechanical stretch actuator configured to impart motion that is transferred to a portion of the microfluidic device between said first location and the opposing second location, not required by claim 119.  Claim 119 includes the special technical features of the microfluidic device coupled to a modulation device, not required by claim 44.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 119-123 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 44, 47, 51, 52 & 109-111  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. (US 2011/0250585) in view of Paul et al. (US 2005/0017354) and/or Kim et al. (US 2014/0065660).
Regarding claim 44, Ingber et al. teach a microfluidic device comprising:
a) a central microchannel (230) having a longitudinal axis (see annotated Fig. 2B, i.e., axis of the central microchannel 230 in Fig. 2C & ¶ 0088), an inlet (210), an outlet (212); and 
b) a plurality of opposing connection elements fastened to a first and opposing second location of said microfluidic device (e.g., apertures 217 & 223 ¶ 0083-0086+; see also inlet & outlet ports ¶ 0072 & two annotated arrows in Fig. 1 for example), said opposing connection elements physically connected to a mechanical stretch actuator (i.e., “one or more pressure tubes (not shown) connected to the pressure source 118 (FIG. 1) provides positive or negative pressure to the device via the apertures 217. Additionally, pressure tubes (not shown) are connected to the device 100 to remove the pressurized fluid from the outlet port 216 via the apertures 223.” ¶ 0083; see also e.g., pumps 106, pressure source 118 and CPU 110) configured to impart motion that is transferred to a portion of the microfluidic device between the first location and the opposing second location (see i.e., “In the embodiments shown in FIGS. 3A and 3B, the pressurized fluid is a vacuum or suction force that is applied only through the operating microchannels 252. The difference in pressure caused by the suction force against the microchannel walls 234, 244 causes the walls 234, 244 to bend or bulge outward toward the sides of the device 228, 238 (see FIG. 3B).” ¶ 0096; “the porous membrane 208 may be made of a material which allows the membrane 208 to undergo stress and/or strain in response to pressure differentials present between the central microchannels 250A, 250B and the operating microchannels” ¶ 0087 & “The device 200 described herein has potential for several applications. For example, in one application, the membrane 208 may be subjected to physiological mechanical strain generated by cyclic stretching of the membrane 208 and/or the flow of biological fluids (e.g. air, mucus, blood) to recapitulate the native microenvironment of the alveoli and underlying pulmonary capillaries” ¶ 0111-0112+; see also “As shown in FIG.1, the system 100 includes an organ mimic device 102, one or more fluid sources 104, 104N coupled to the device 102, one or more optional pumps 106 coupled to the fluid source 104 and device 102. One or more CPUs 110 are coupled to the pump 106 and preferably control the flow of fluid in and out of the device 102. The CPU preferably includes one or processors 112 and one or more local/remote storage memories 114. A display 116 is coupled to the CPU 110, and one or more pressure sources 118 are coupled to the CPU 110 and the device 102. The CPU 110 preferably controls the flow and rate of pressurized fluid to the device.” ¶ 0068 & “The microfluidic device was integrated with computer-controlled vacuum to enable cyclic membrane/cell stretching at varying frequencies and levels of strain in a programmable manner” ¶ 0172; see also “the pressure source 118 is controlled by the CPU 110 to apply a pressure differential within the device to effectively cause one or more membranes (FIGS. 3A-3B) within the device to expand and/or contract in response to the applied pressure differential. [...] the CPU 110 operates the pressure source 118 to randomly vary intervals of applying pressure to cause cyclic stretching patterns to simulate irregularity in breath rate and tidal volumes during natural breathing.” ¶ 0074+ & Figs. 3A-3B). 

    PNG
    media_image1.png
    615
    1119
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    803
    1037
    media_image2.png
    Greyscale

Regarding the limitation “a plurality of cut-outs that extend transverse to said longitudinal axis of said central microchannel”, although Ingber et al. appear to teach operating channel ends extend transverse to the longitudinal axis of the central microchannel (see annotated Fig. 2B), the reference does not explicitly teach a plurality of cut-outs that extend transverse to said longitudinal axis of said central microchannel.
Paul et al. teach a device comprising a substrate (1), a channel (5) and etched (¶ 0013) trench-shaped structures (11, 14, 15 (i.e., cut-outs)) on the substrate that extend transverse to the channel (see Figs. 2A-2E & ¶ 0017 for example) to reduce mechanical stress in the substrate (¶ 0011).
Kim et al. teach a microfluidic device comprising: 
a central microchannel (125) having a longitudinal axis (i.e., axis from 126 to 127 in Fig. 1), an inlet (126), an outlet (127), and a cut-out (135) that extend transverse to said longitudinal axis of said central microchannel (see i.e., “[...] a luminal channel 125 disposed substantially perpendicularly to an abluminal channel 135 housed within the abluminal channel layer 130. These perpendicularly-crossing channels 125, 135 may be configured to introduce dynamic flows within the μBBB model 100.” ¶ 0036 & Fig. 1 for example; see also channel 225 and a ‘cut-out’ channel 235 transverse to 225 in Fig. 2); and 
a plurality of opposing connection elements (260, 265) fastened to a first and opposing second location of said microfluidic device (see i.e., “the μBBB 200 may be fabricated by sequentially bonding the four patterned PDMS sub-layers 260,220,230,265, two embedded electrode layers 210, 215, and the sandwiched polycarbonate membrane 240, resulting in a fully integrated device” ¶ 0046 & Fig. 2 for example), said opposing connection elements physically connected to a mechanical stretch actuator (e.g., pump ¶ 0050) capable of imparting motion that is transferred to a portion of the microfluidic device between said first location and the opposing second location (when enough fluid pressure is exerted on a portion of the microfluidic device, such as the membrane 240, this feature would be taught).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Ingber et al. with the teaching of Paul et al. to reduce mechanical stress in the substrate (Paul et al. ¶ 0011) and/or the teaching of Kim et al. to culture cells in the presence of flow to replicate shear stress on cells (Kim et al. ¶ 0034).


Regarding claims 47, 52 & 109-111, modified Ingber et al. further teach: 
47. The device of claim 44, wherein said central microchannel of said device is disposed in a first microchannel layer (e.g., first outer body portion 204; see i.e., “the outer body 202 of the device 200 is preferably comprised of a first outer body portion 204, a second outer body portion 206 and an intermediary porous membrane 208 configured to be mounted between the first and second outer body portions 204, 206 when the portions 204, 206 are mounted to one another to form the overall body” ¶ 0077) comprising a substantially rigid layer (e.g., polydimethyl siloxane (PDMS), ¶ 0076).  
52. The device of claim 44, wherein said central microchannel of said device is disposed in a first microchannel layer comprising a material selected from the group consisting of an extracellular matrix polymer, gel, biopolymer and a scaffold (¶ 0061-0063, 0076).  
109. The device of claim 44, further comprising a membrane (208, Abstract+) which divides said central microchannel into first and second microchannels (e.g., first central microchannel 250A, second central microchannel 250B).  
110. The device of claim 109, further comprising a second microchannel layer (e.g., second outer body portion 206).  
111. The device of claim 109, wherein at least a portion of said central microchannel is aligned with at least a portion of said second microchannel (see Fig. 3A for example).  

Regarding claim 51, Ingber et al. teach the device comprises polydimethylsiloxane (PDMS) or any other polymeric compound, such as polyimide, polyester, polycarbonate, cyclicolefin copolymer, polymethylmethacrylate, nylon, polyisoprene, polybutadiene, polychlorophene, polyisobutylene, poly(styrene-butadiene-styrene), ¶ 0107+.  However, the reference does not explicitly teach the device comprises styrene-ethylene-butylene-styrene (SEES), a SEBS/polypropylene combination, or a cyclic polyolefin.  
It is noted that the claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," and therefore the claim is unpatentable under 35 U.S.C. 103(a).  Further, use of a similar composition that will have same or similar expected result would have been obvious to one of ordinary skill in the art, see MPEP § 2143.  Therefore, it would have been obvious to try different polymer known in the art, such as styrene-ethylene-butylene-styrene (SEES), a SEBS/polypropylene combination, or a cyclic polyolefin that would give a reasonable expectation of success.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Applicant is thanked for their thoughtful amendments to the claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798